DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-15, 17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. Boutoussov in view of Rizoiu is considered to be the closest prior art which teaches a nozzle device for conditioning a laser tissue surface which utilizes a plurality of fluid nozzles and a laser extending through a central bore of the device. The device of Boutoussov is a hand-held device which is fully contained and which said handle comprises the components for performing the procedure. Boutoussov fails to teach a base which utilizes an adjustable bore for closing a bore to attach the nozzle device to a laser medical device as claimed. Regarding claim 23, the configuration utilizing a plurality of stacked plates in the multi-fluid nozzle device is also not known from the prior art as Boutoussov and Rizoiu teach hand-held devices which cannot be considered to constitute the stacked plates as claimed. For at least these reasons the claims are considered allowable over the prior art made of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783